Exhibit 10.1

 

Execution Copy

 

SEPARATION AND CONSULTING AGREEMENT

 

AND GENERAL RELEASE OF CLAIMS

 

This SEPARATION AND CONSULTING AGREEMENT AND GENERAL RELEASE OF CLAIMS
(“Agreement”) is made and entered into by and between Huntsman Corporation, a
Delaware corporation (the “Company”), and Jon M. Huntsman (“Consultant”), on
December 19, 2017 (the “Effective Date”).  The Company and Consultant are each
referred to herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Consultant was previously employed by Company in the position of
Executive Chairman;

 

WHEREAS, Consultant’s employment as the Company’s and its applicable Affiliate’s
Executive Chairman shall be terminated effective December 31, 2017 (“Separation
Date”);

 

WHEREAS, the Company desires for Consultant to receive separation payments and
benefits from the Company pursuant to that certain Severance Agreement dated
January 1, 2013 by and between the Company and Consultant (the “Severance
Agreement”) and pursuant to outstanding equity-based incentive awards previously
granted to Consultant;

 

WHEREAS, the Company desires Consultant to provide certain consulting services
to the Company after the Separation Date, and Consultant wishes to make himself
available to provide such services in the capacity of an independent contractor;

 

WHEREAS, the Parties wish to resolve any and all claims that Consultant has or
may have against the Company or any of the other Company Parties (as defined
below), including any claims that Consultant may have arising out of his
employment or the end of such employment; and

 

WHEREAS, the Parties wish to memorialize certain of their respective rights and
obligations that they have agreed to and that shall apply after the Separation
Date.

 

NOW, THEREFORE, in consideration of these premises and the mutual promises,
covenants, and obligations contained herein, the Company and Consultant agree as
follows:

 

1.                                      Separation Date. The Parties acknowledge
and agree that the last day of Consultant’s employment with the Company is the
Separation Date and that thereafter, Consultant has no employment relationship
with the Company or any of its Affiliates, whether as the Executive Chairman or
in any other employment capacity.  As used in this Agreement, the term
“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
either management authority, contract or equity interest.  Consultant is
currently a director of the Company.  Consultant’s separation as an employee of
the Company pursuant to this Agreement shall not affect Consultant’s membership
on the Board of Directors of the Company.

 

2.                                      Separation Payments and Benefits. 
Provided that Consultant (a) executes this Agreement on or within one (1) week
of the Effective Date and returns an executed copy to the

 

--------------------------------------------------------------------------------


 

Company such that it is received by the General Counsel of the Company, (b) does
not revoke his acceptance of this Agreement pursuant to Section 12(g) below, and
(c) abides by each of Consultant’s commitments set forth herein, then the
Company shall provide for the payments and benefits described below:

 

(a)                                 Severance Agreement. The Company shall pay
to Consultant the severance payments and benefits due to Consultant pursuant to
Section 3(b) of the Severance Agreement, including, without limitation: (i) a
lump sum cash payment equal to $2,650,000; (ii) twenty-four (24) months of
continued health and welfare benefits, to be paid in the form of a lump sum cash
payment equal to the product of (1) twenty-four (24); (2) the COBRA premium
applicable to Consultant on his Separation Date, and (3) 150%; and
(iii) outplacement services for a period of twelve (12) months.  Subject to
Consultant’s compliance with this Agreement, the lump sum cash payments due to
Consultant pursuant to the Severance Agreement will be paid to Consultant within
sixty (60) days following the Separation Date, except to the extent any such
payment or portion thereof is subject to the “specified employee” provisions set
forth in Section 7(h) of the Severance Agreement, in which case the payments
shall be made on the “Delayed Payment Date” in accordance with the terms of such
Section 7(h).

 

(b)                                 Equity Awards. The Company shall provide for
the immediate and full acceleration of vesting with respect to all unvested
equity-based incentive awards held by Consultant on the Separation Date that are
subject solely to time-based vesting conditions. As of the Effective Date,
Consultant held the following applicable awards pursuant to the Company’s 2016
Stock Incentive Plan, as amended, the Company’s Stock Incentive Plan, as
amended, or a predecessor equity-based incentive plan maintained by the Company
(each an “LTIP” or together the “LTIPs”): 231,173 unvested time-based stock
option awards and 115,206 unvested time-based restricted stock awards. 
Settlement of all equity-based incentive awards that receive accelerated vesting
pursuant to this Section 2(b) shall continue to be governed by the terms of the
individual award agreements and the applicable LTIP pursuant to which the award
was granted.

 

(c)                                  For purposes of clarity, the benefits
provided within this Section 2 shall not be subject to the forfeiture or
clawback provisions of Section 3(d).

 

3.                                      Consulting Services.

 

(a)                                 Services. During the Consulting Term (as
defined below in paragraph (b)), Consultant agrees to provide services in the
capacity of an independent contractor when reasonably requested by the Company
and upon reasonable notice to Consultant, consultation and advice related to the
business of the Company and its subsidiaries (the “Services”).  Consultant
agrees to attend such meetings with Company representatives, members of the
Board of Directors, Company clients or Company stockholders as the Company may
reasonably request for communication and application of his Services. Consultant
shall use reasonable best efforts to accommodate such reasonable requests for
provision of the Services, and shall devote reasonable time and his reasonable
best efforts, skill and attention to the performance of the Services, including
travel reasonably requested in the performance of such Services.  Consultant
shall coordinate the furnishing of the Services with representatives of the
Company in order that such Services can be provided in such a way as to
generally conform to the business schedules and performance standards of the
Company, but the method of performance, time of performance,

 

2

--------------------------------------------------------------------------------


 

place of performance, hours utilized in such performance, and other details of
the manner of performance of Consultant’s provision of the Services shall be
within the sole control of Consultant.  It is the intent of the Parties that
Consultant will “separate from service” with the Company and its applicable
Affiliates pursuant to the rules and regulations of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) as of the Separation Date,
therefore, notwithstanding anything to the contrary within this Section 3(a), in
no event shall Consultant be requested to perform Services in excess of an
amount that the Company deems necessary to maintain such a separation from
service with the Company and its applicable Affiliates.

 

(b)                                 Consulting Term.  Unless earlier terminated
as provided under Section 3(d) below, the “Consulting Term” shall be the period
commencing on December 31, 2017 and ending on February 29, 2020 (the “Expiration
Date”).  There shall be no extension of this Agreement other than by written
instrument duly executed and delivered by the Parties.

 

(c)                                  Payments.  In exchange for the providing
the Services, Consultant shall be entitled to receive the following payments and
benefits:

 

(i)                                     Retainer Fee.  During the Consulting
Term, the Company shall pay Consultant a retainer fee of $250,000.00 per month
(the “Retainer”), to be paid in two (2) equal installment payments on each of
January 1, 2018 and February 1, 2019.  Consultant acknowledges that he will
receive an IRS Form 1099-MISC from the Company, and that he shall be solely
responsible for all federal, state, and local taxes, as set out in paragraph
(iv) below.

 

(ii)                                  Expenses.  During the Consulting Term, the
Company shall provide Consultant with, or reimburse Consultant for, all
reasonable and necessary business and travel expenses that are incurred by
Consultant in connection with the performance of the Services, so long as such
expenses are in accordance with the Company’s expense reimbursement policies or
consistent with such guidelines as the Company may from time to time establish.
Such business and travel expenses shall include, but not be limited to,
continued access to office space, staff, company automobiles and aircraft usage,
consistent with historic practice. Requests for reimbursement must be supported
by appropriate documentation reasonably acceptable to the Company and shall be
invoiced monthly to the Company by Consultant.  The Company shall reimburse
Consultant within 30 days of receiving the supporting documentation for a
request.

 

(iii)                               Continued Vesting for Equity Awards.
Consultant has previously received equity-based incentive compensation awards
pursuant to the LTIPs that are scheduled to vest based on performance-based
vesting conditions.  During the Consulting Term, the Company acknowledges that
all such awards shall continue to vest in accordance with the terms of the
individual award agreements and the applicable LTIP pursuant to which the award
was granted. As of the Effective Date, Consultant holds 115,329 target unvested
performance-based awards (which includes a tranche of 15,665 target unvested
performance-based awards that have a performance period that ends on
December 31, 2017 and for which the performance level shall not be certified
until the 2018 calendar year).

 

3

--------------------------------------------------------------------------------


 

(iv)                              Withholding; Benefits.  Except with respect to
applicable income and employment tax withholding with respect to equity-based
incentive compensation payments that are treated as wages paid in connection
with Consultant’s prior employment with the Company, Consultant acknowledges and
agrees that (x) the Company is not required to, and will not, withhold from
payments or benefits to be made to Consultant under this Section 3(c) any sums
for income tax, unemployment insurance, social security, or any other
withholding, or make any contributions on Consultant’s behalf for unemployment
insurance or social security,  (y) Consultant is solely responsible for the
timely payment of all income and other taxes with respect to the Services
performed by Consultant hereunder, and (z)  Consultant shall be solely
responsible for making all applicable tax filings and remittances with respect
to amounts paid to Consultant pursuant to this Agreement and Consultant shall
indemnify and hold harmless the Company for all claims, damages, costs and
liabilities arising from any failure to do so.

 

(d)                                 Effect of Termination on Payments.
Notwithstanding any provision of this Agreement to the contrary, the Consulting
Term shall be terminated prior to the Expiration Date upon any of the following:

 

(i)                                     the termination of the Consulting Term
on a date mutually agreed to in writing by the Parties;

 

(ii)                                  the termination of the Consulting Term by
voluntary resignation of Consultant;

 

(iii)                               the death or adjudicated incompetency of
Consultant;

 

(iv)                              the Disability (defined below) of Consultant;

 

(v)                                 the termination of the Consulting Term by
the Company without Cause (defined below); or

 

(vi)                              the termination of the Consulting Term by the
Company with Cause.

 

“Disability” shall mean that the Consultant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment, as determined by the Consultant’s physician, that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months. “Cause” shall mean the occurrence of any of the
following, as determined by the Company: (1) the willful failure or refusal by
Consultant to substantially and reasonably perform the Services; (2) gross
negligence, fraud, dishonesty or willful violation of any law or willful and
material violation of any significant Company policy committed in connection
with the position of Consultant with the Company or an Affiliate; and (3)  a
breach of any one or more of the covenants of this Agreement by Consultant, but
only if (A) the Company has given Consultant written notice specifying in
reasonable detail such breach, and demanding that Consultant remedy the relevant
action, violation or failure to perform or comply, (B) Consultant has been given
an opportunity to be heard in connection with the action, violation, or failure
to perform or comply, and (C) if such action, violation, or failure to perform
or comply is deemed curable by the Company, after Consultant has been given a
reasonable time to remedy such action, violation, or failure to perform or
comply.  “Cause” shall

 

4

--------------------------------------------------------------------------------


 

not include ordinary negligence or failure to act, whether due to an error in
judgment or otherwise, if Consultant has exercised substantial efforts in good
faith to perform the Services, comply with Company policies, or comply with the
covenants of this Agreement.

 

Upon expiration or termination of the Consulting Term pursuant to
Section 3(b) or Section 3(d)(ii), (iii) or (iv), the Company shall pay to
Consultant any performance-based awards for which the performance period has
ended as of the termination date, but for which the performance level was not
yet certified as of termination date, any unpaid Retainer earned as of the date
of the termination and any unreimbursed expenses (to the extent incurred,
documented and submitted pursuant to Section 3(c)(ii)), (collectively, the
“Accrued Obligations”), and Consultant shall be entitled to no other
compensation from the Company. For purposes of this Section 3(d), each one-half
installment payment of the Retainer is deemed to be “earned” on a daily basis
during the thirteen-month calendar period to which such installment payment
relates Upon termination of the Consulting Term pursuant to Section 3(d)(i) or
(v), then subject to the Company providing to Consultant a form of release of
claims reasonably acceptable to Consultant within five (5) days following
termination and Consultant’s execution and delivery of such release of claims to
the Company within fifteen (15) days following such delivery, the Company shall
pay to Consultant the Accrued Obligations and the remaining Retainer payments,
if any, that Consultant would have been paid through the Expiration Date as if
the Consulting Term had not been earlier terminated. Upon termination of the
Consulting Term pursuant to Section 3(d)(vi), Consultant shall not be entitled
to any additional payments from the Company following the date of his
termination.  Any Retainer paid pursuant to this Section 3(d) shall be paid at
the time(s) such Retainer payment(s) otherwise would be made under this
Agreement.  Any unreimbursed expenses paid pursuant to this Section 3(d) shall
be paid as provided in Section 19.  Payment of any equity-based incentive award
payable pursuant to this Section 3(d) shall be as provided in the individual
award agreements and the applicable LTIP pursuant to which the award was
granted.

 

Notwithstanding anything to the contrary within this Section 3(d), in the event
that the Consulting Term is terminated due to Section 3(d)(ii), the Company
shall have the discretion to require the repayment by Consultant of any portion
of the Retainer that is not deemed to be “earned” as of the date of Consultant’s
termination of the Consulting Term.  Notwithstanding anything to the contrary
within this Section 3(d), in the event that the Consulting Term is terminated
due to Section 3(d)(vi), the Company shall have the discretion to require the
repayment by Consultant of any portion of the Retainer that has been paid to
Consultant that relates back to the date of the event giving rise to the
termination for Cause, notwithstanding the date on which the Company may have
learned or been notified of such event or if any portion of the payment was
deemed to otherwise be earned pursuant to this Section 3(d).

 

For purposes of clarity, any performance-based awards for which the performance
period has ended as of the applicable termination date shall not be subject to
forfeiture or to the clawback provisions of the preceding paragraph.

 

4.                                      Relationship of the Parties.  It is not
the purpose or intention of this Agreement or the Parties to create, and the
same shall not be construed as creating, any partnership, partnership relation,
joint venture, or employment relationship. At all times during the Consulting
Term, Consultant shall be an independent contractor of the Company and the

 

5

--------------------------------------------------------------------------------


 

Consultant shall have the right to devote his business day and working efforts
to other business and professional opportunities as do not unreasonably
interfere with his rendering of the Services to the Company.  In no event shall
Consultant, or any person engaged by Consultant whose duties include provision
of any of the Services hereunder, be deemed to be an employee, partner, agent,
or principal of the Company. Consultant and any person engaged by Consultant
whose duties include provision of any of the Services hereunder, shall not at
any time during the Consulting Term be entitled to any employment rights or
benefits from the Company, including disability or unemployment insurance,
workers’ compensation, medical insurance, sick leave or any other employment
benefit.  Consultant shall not provide any services under the Company’s business
name and shall not present himself as an employee of the Company.  Neither the
relationship between the Company and Consultant nor any provision of this
Agreement shall be construed to authorize Consultant to take or fail to take any
action or make or fail to make any decision, representation or commitment that
is binding upon the Company or any Affiliate in the absence of written specific
authorization by the Chairman, President & CEO of the Company.  The Company
shall at all times be free to engage other persons to perform services in
addition to or in lieu of services to be provided by Consultant; provided,
however, that the Company shall remain obligated to pay Consultant all amounts
payable under this Agreement.

 

5.                                      Confidentiality; Non-Competition and
Non-Solicitation.

 

(a)                                 Definitions for the purposes of this
Section 5:

 

(i)                                     “Business” shall mean the research,
development, production, manufacturing, marketing, and/or provision of services
and/or products, including differentiated and specialty chemicals, in which the
Company or any of its Affiliates are engaged on or prior to the Expiration Date
and about which Consultant has Confidential Information; provided, however, that
the Company reserves the right to carve out or excuse any specific line, unit or
business opportunity as it deems appropriate for these purposes.

 

(ii)                                  “Company” shall mean the Company and its
Affiliates.

 

(iii)                               “Confidential Information” shall mean all
trade secrets, non-public information, designs, ideas, concepts, improvements,
product developments, discoveries and inventions, whether patentable or not,
that are conceived, made, developed or acquired by or disclosed to Consultant,
individually or in conjunction with others, during the Consulting Term (whether
during business hours or otherwise and whether on the Company’s premises or
otherwise) that relate to the Company’s businesses or properties, products or
services (including all such information relating to corporate opportunities,
operations, future plans, methods of doing business, business plans, strategies
for developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or their requirements, the identity of key contacts
within customers’ organizations or within the organization of acquisition
prospects, or marketing and merchandising techniques, prospective names and
marks).  Confidential Information shall not include any information that is or
becomes generally available to or known by the public other than as a result of
a breach of this Agreement by Consultant.

 

6

--------------------------------------------------------------------------------


 

(b)                                 During the Consulting Term and thereafter,
Consultant shall not, directly or indirectly, disclose or otherwise utilize any
Confidential Information, except for the benefit of the Company, or as required
by a court of competent jurisdiction or other administrative or legislative
body; provided that, prior to disclosing any Confidential Information to a court
or other administrative or legislative body, Consultant shall promptly notify
the Company so that the Company may seek a protective order or other appropriate
remedy.  At any time upon request by the Company or upon the termination of this
Agreement for any reason, Consultant agrees to return to the Company documents
(including electronically stored information) and all copies thereof and all
other materials of any nature containing or pertaining to all Confidential
Information in Consultant’s possession, custody or control and Consultant shall
not retain any such document or other materials. Within fifteen (15) days of any
such request, Consultant shall certify to the Company in writing that all such
documents and materials have been returned to the Company.

 

(c)                                  Without limiting the foregoing, during the
Consulting Term, Consultant agrees that he will not, directly or indirectly, for
his benefit or for the benefit of any other person or entity other than the
Company:

 

(i)                                     canvass, solicit, approach or entice
away or cause to be canvassed, solicited, approached or enticed away from the
Company any person or entity who or which is a customer, consultant or supplier
of the Company;

 

(ii)                                  engage, employ, solicit or contact with a
view to the engagement or employment of any person who is an officer, director,
employee or agent of the Company, provided that general solicitations not
directed to such persons shall not be a violation of this provision, and
provided further, that any staff members assigned to Consultant by the Company
during the Consulting Term shall be excluded from the restrictions of this
Section 5(c)(ii);

 

(iii)                               provide services that are the same as or
similar to the Services to any customer of the Company or any other person or
entity that engages in the Business (including consulting and advisory firms) in
the geographical areas where the Company engages in the Business.  The Company
acknowledges that Consultant and certain members of Consultant’s family operate
a family office that engages in investment activities; and that Consultant’s
ownership in, and services to such family office shall be excluded from the
restrictions of this Section 5(c)(iii).

 

(d)                                 Consultant agrees and acknowledges that the
limitations and restrictions set forth herein are reasonable and are material
and substantial parts of this Agreement and are necessary to prevent unfair
competition and to protect the Company’s legitimate business interests,
including the protection of its Confidential Information and goodwill.
Consultant further acknowledges and agrees that it is the intent of the Parties
that the covenants in this Section 5, and each provision and portion thereof,
are severable and separate, and the unenforceability of any specific covenant
shall not affect the provisions of any other covenant. Moreover, in the event
any arbitrator or court of competent jurisdiction shall determine that the scope
or temporal restrictions set forth are unreasonable, then it is the intention of
the Parties that such restrictions be enforced to the fullest extent which the
arbitrator or court deems reasonable, and this Agreement shall thereby be
reformed.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Because of the difficulty of measuring
economic losses to the Company as a result of a breach or threatened breach of
the covenants set forth in this Section 5, and because of the immediate and
irreparable damage that would be caused to the Company for which it would have
no other adequate remedy, the Company shall be entitled to enforce the foregoing
covenants, in the event of a breach or threatened breach, by injunctions and
restraining orders from any court of competent jurisdiction, without the
necessity of posting any bond or other security.  The aforementioned equitable
relief shall not be the Company’s exclusive remedy for breach but instead shall
be in addition to all other rights and remedies available to the Company at law
and equity.

 

(f)                                   Nothing in this Agreement will prevent
Consultant from: (i) making a good faith report of possible violations of
applicable law to the Securities and Exchange Commission (“SEC”) or any other
governmental agency or entity or (ii) making disclosures to the SEC or any other
governmental agency or entity that are protected under the whistleblower
provisions of applicable law, in each case, without notice to the Company. 
Nothing in this Agreement limits Consultant’s right, if any, to receive an award
for information provided to the SEC.  For the avoidance of doubt, nothing herein
shall prevent Consultant from making a disclosure of a trade secret that: (A) is
made (1) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Further, an individual who files a lawsuit for
retaliation by an employer of reporting a suspected violation of law may
disclose a trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (X) files any
document containing the trade secret under seal and (Y) does not disclose the
trade secret, except pursuant to court order.

 

6.                                      Release of Claims.

 

(a)                                 For good and valuable consideration,
including the Company’s provision of consideration set forth in Sections 2 and
3, which Consultant was not entitled to but for his entry into this Agreement,
Consultant hereby forever releases, discharges and acquits the Company, each of
its parent companies, subsidiaries and other Affiliates and each of the
foregoing entities’ respective past, present and future parent companies,
subsidiaries, Affiliates, boards of directors (or comparable bodies) and all
members thereof, as well as any of their respective past, present, and future
insurers, shareholders, members, partners, directors, officers, managers,
employees, agents, attorneys, heirs, predecessors, successors and
representatives in their personal and representative capacities (collectively,
the “Company Parties”), as well as all employee benefit plans maintained by a
Company Party and all fiduciaries and administrators of any such plans, in their
personal and representative capacities, from liability for, and Consultant
hereby waives, any and all claims, damages, costs, or causes of action of any
kind, whether known or unknown, related to Consultant’s prior employment with
any Company Party, the termination of such employment as of the Separation Date,
and any other acts or omissions related to any matter on or prior to the time
that Consultant executes this Agreement, including without limitation, (i) any
alleged violation through such date of: (A) any federal, state or local
anti-discrimination or anti-retaliation law, including the Age Discrimination in
Employment Act of 1967, as amended (including as amended  by the Older Workers
Benefit Protection Act), Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, Sections 1981

 

8

--------------------------------------------------------------------------------


 

through 1988 of Title 42 of the United States Code, as amended, and the
Americans with Disabilities Act of 1990, as amended; (B) the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); (C) the Immigration Reform
Control Act, as amended; (D) the National Labor Relations Act, as amended;
(E) the Occupational Safety and Health Act, as amended; (F) the Family and
Medical Leave Act of 1993; (G) the Workers Adjustment and Retraining
Notification Act, as amended; (H) any federal, state or local wage and hour law;
or (I) any other local, state or federal law, regulation, ordinance or orders
which may have afforded any legal or equitable causes of action of any nature;
(ii) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in, or with respect to, a Released Claim; (iii) any and all claims
Consultant may have under any employment agreement or any other contract with
any Company Party; and (iv) any claim for compensation or benefits of any kind
not expressly set forth in this Agreement (collectively, the “Released Claims”).
THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE
(WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF
THE COMPANY PARTIES.

 

(b)                                 Notwithstanding the above, the Released
Claims do not include any claim for breach of this Agreement by the Company, any
claim that first arises after the date that Consultant signs this Agreement, or
any claim to vested benefits under an employee benefit plan of any Company Party
that is subject to ERISA.

 

(c)                                  Notwithstanding this release of claims,
nothing in this Agreement prevents Consultant from filing any non-legally
waivable claim (including a challenge to the validity of this Agreement) with
the Equal Employment Opportunity Commission (“EEOC”) or comparable state or
local agency or participating in any investigation or proceeding conducted by
the EEOC or comparable state or local agency or cooperating with such agency;
however, Consultant understands and agrees that Consultant is waiving any and
all rights to recover any monetary or personal relief or recovery as a result of
such EEOC or comparable state or local agency  proceeding or subsequent legal
actions.

 

7.                                      Return of Company Property.  Consultant
agrees that following the termination of the Consulting Term for any reason, he
shall return all property of the Company and of its Affiliates and any divisions
thereof which is in his possession, including, but not limited to, Company
documents, contracts, agreements, financial books and records, plans, notes,
computers, electronically stored data, and all copies of the foregoing. 
Consultant may retain any vehicles provided to Consultant as of the Separation
Date or during the Consulting Term.

 

8.                                      Survival.  Upon termination of the
Consulting Term for any reason, this Agreement shall terminate and Company shall
have no further obligation to Consultant; provided that the provisions set forth
in Sections 5 through 16, and the provisions required to interpret them, shall
remain in full force and effect after the termination of this Agreement for any
reason.

 

9.                                      Indemnification.  Consultant shall
defend, indemnify and hold harmless the Company and its Affiliates and their
officers, directors, employees, agents, successors, and assigns from and against
all losses, damages (including exemplary and punitive damages), liabilities,
deficiencies, actions, judgments, interest, awards, penalties, fines, costs or
expenses of whatever kind (including reasonable attorneys’ fees) arising out of
or relating to:

 

9

--------------------------------------------------------------------------------


 

(a)                                 Bodily injury, death of any person, or
damage to real or tangible personal property resulting from acts or omissions of
Consultant or Consultant’s employees or contractors; or

 

(b)                                 claims of third parties from Consultant’s
breach of this Agreement.

 

10.                               Dispute Resolution.

 

(a)                                 Any and all claims, demands, causes of
action, disputes, controversies and other matters in question arising out of or
relating to this Agreement, any provision hereof, the alleged breach thereof, or
in any way relating to the subject matter of this Agreement, involving the
Company or any of its Affiliates and Consultant (all of which are referred to
herein as “Claims”), even though some or all of such Claims allegedly are
extra-contractual in nature, whether such Claims sound in contract, tort or
otherwise, at law or in equity, under state or federal law, whether provided by
statute or the common law, for damages or any other relief shall be finally
resolved and decided solely by binding arbitration conducted by a single
arbitrator selected by mutual agreement by the parties or in accordance with the
American Arbitration Association’s Commercial Arbitration Rules sitting in Salt
Lake City, Utah, pursuant to the Federal Arbitration Act (“FAA”) in accordance
with the American Arbitration Association’s Commercial Arbitration Rules then in
effect; provided, however, notwithstanding the foregoing, this Section 10 shall
not be construed to limit the Company’s or Consultant’s right to obtain
equitable relief with respect to any matter, and, pending a final determination
by the arbitrator with respect to any such application for equitable relief, the
Company and the Consultant shall be entitled to obtain any such relief by direct
application to state, federal, or other court having jurisdiction, without being
required to first arbitrate such matter or controversy.

 

(b)                                 Each Party shall bear its own fees and
expenses (including all legal fees and related expenses) associated with such
arbitration. Any determination by the arbitrator shall be consistent with the
provisions of this Agreement as set forth herein. The decision of the arbitrator
shall be binding on the parties to the arbitration.  Judgment upon any award
rendered in any such arbitration proceeding may be entered by any court having
jurisdiction.

 

(c)                                  This agreement to arbitrate shall be
enforceable in either federal or state court having jurisdiction.  The
enforcement of this agreement to arbitrate, the scope of the arbitrable issues,
allegations of waiver, delay or defenses to arbitrability, and the
rules governing the conduct of the arbitration, shall be governed by and
construed pursuant to the FAA.  In deciding the substance of any Claim, the
arbitrator shall apply the substantive laws of the State of Utah; provided,
however, that the arbitrator shall have no authority to award treble, exemplary,
punitive or similar type damages under any circumstances regardless of whether
such damages may be available under Utah law, and the Parties hereby waive to
the fullest extent permitted by law their right, if any, to recover treble,
exemplary, punitive or similar type damages in connection with any Claim.  The
arbitration proceedings and the arbitrator’s award shall be and remain
confidential.

 

11.                               Entire Agreement.  This Agreement, together
with the Severance Agreement, the LTIPs and individual award agreements that
govern the awards described in Sections 2(b) and

 

10

--------------------------------------------------------------------------------


 

3(b)(iii), set forth the entire agreement between the Parties with respect to
its subject matter and supersede all prior discussions, agreements and
understandings of every kind and nature between any of them, and neither Party
shall be bound by any term or condition other than as expressly set forth or
provided for in this Agreement.  This Agreement may not be changed or modified
except by an agreement in writing, signed by the Parties.

 

12.                               Consultant’s Representations.  By executing
and delivering this Agreement, Consultant acknowledges the following:

 

(a)                                 Consultant has carefully read this Agreement
and has had sufficient time to consider it;

 

(b)                                 Consultant would not otherwise have been
entitled to the consideration described in certain provisions of Sections 2 or 3
of this Agreement and the Company agreed to provide such consideration in return
for his agreement to be bound by the terms of this Agreement;

 

(c)                                  Consultant has received all leaves (paid
and unpaid) to which Consultant was entitled through the date he executes this
Agreement and, as of the date that Consultant executes this Agreement,
Consultant as received all wages, bonuses, and other compensation, and been paid
all sums, that Consultant is owed or has been owed by the Company (other than
any payment, or portion thereof, that Consultant may be owed pursuant to
Sections 2 or 3).

 

(d)                                 Consultant represents and warrants that as
of the date on which Consultant signs this Agreement, Consultant has not filed
any claims, complaints, charges, or lawsuits against any Company Party with any
governmental agency or with any state or federal court or arbitrator for or with
respect to a matter, claim, or incident that occurred or arose out of one or
more occurrences that took place on or prior to the time at which Consultant
signs this Agreement.  Consultant further represents and warrants that
Consultant has made no assignment, sale, delivery, transfer or conveyance of any
rights Consultant has asserted or may have against any Company Party with
respect to any Released Claim.

 

(e)                                  Consultant has been and hereby is advised
in writing to discuss this Agreement with an attorney of Consultant’s choice and
Consultant has had adequate opportunity to do so prior to executing this
Agreement;

 

(f)                                   Consultant fully understands the final and
binding effect of this Agreement; the only promises made to Consultant to sign
this Agreement are those stated herein; and Consultant is signing this Agreement
knowingly, voluntarily and of Consultant’s own free will, and Consultant
understands and agrees to each of the terms of this Agreement;

 

(g)                                  Notwithstanding the initial effectiveness
of this Agreement, Consultant may revoke the delivery (and therefore the
effectiveness) of this Agreement within the seven (7) day period beginning on
the date Consultant executes this Agreement (such seven (7) day period being
referred to herein as the “Release Revocation Period”).  To be effective, such
revocation must be in writing signed by Consultant and must be received by the
Company, care of the Company’s General Counsel so that it is received by David
Stryker before 11:59 p.m. central standard time, on the last day of the Release
Revocation Period and no consideration shall be

 

11

--------------------------------------------------------------------------------


 

provided pursuant to Section 2 if this Agreement is revoked by Consultant in the
foregoing manner;

 

(h)                                 The only matters relied upon by Consultant
and causing Consultant to sign this Agreement are the provisions set forth in
writing within the four corners of this Agreement; and

 

(i)                                     No Company Party has provided any tax
advice regarding this Agreement and Consultant has had the opportunity to
receive sufficient tax advice from advisors of Consultant’s own choosing such
that Consultant enters into this Agreement with full understanding of the tax
implications thereof.

 

13.                               No Waiver.  The failure of any Party to
enforce any of the terms, provisions or covenants herein shall not be construed
as a waiver of the same or of the right of such Party to enforce the same. 
Waiver by any Party of any breach or default by any other Party of any term or
provision of this Agreement shall not operate as a waiver of any other breach or
default.

 

14.                               Severability.  In the event that any one or
more of the provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Agreement shall not in any way be affected or impaired thereby.  Moreover, if
any one or more of the provisions contained in this Agreement shall be held to
be excessively broad as to duration, activity or subject, such provisions shall
be construed by limiting and reducing them so as to be enforceable to the
maximum extent allowed by applicable law.

 

15.                               Notices.  Any notice given hereunder shall be
in writing and shall be deemed to have been given: when delivered by messenger
or courier service (with appropriate receipt), or on the second business day
after being mailed by registered or certified mail (return receipt requested),
addressed as follows:

 

If to Company:

10003 Woodloch Forest Drive

 

The Woodlands, Texas 77380

 

 

If to Consultant:

At the address in the Company’s records

 

or at such other address as shall be indicated to either Party in writing. 
Notice of change of address shall be effective only upon receipt.

 

16.                               Third-Party Beneficiaries.  Consultant
expressly acknowledges and agrees that each Company Party shall be a third-party
beneficiary of Consultant’s covenants and obligations under this Agreement that
reference a Company Party.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Utah
without regard to conflicts of law principles.

 

18.                               Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Company and its Affiliates and any other
person, association, or entity which may hereafter acquire or succeed to all or
a portion of the business or assets of the Company by any means,

 

12

--------------------------------------------------------------------------------


 

whether direct or indirect, by purchase, merger, consolidation, or otherwise. 
The Parties expressly acknowledge that the Company’s rights under this Agreement
are assignable and that such rights shall be fully enforceable by any of the
Company’s assignees or successors in interest.  Consultant’s rights and
obligations under this Agreement are personal and such rights, benefits, and
obligations of Consultant shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, by
Consultant without the prior written consent of the Company, which shall not be
unreasonably conditioned, withheld or delayed.

 

19.                               Section 409A.  The intent of the Parties is
that any payments due under this Agreement are exempt from or comply with
Section 409A of the Code and the regulations and other guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted consistently with such
intent.  The Company and Consultant shall take commercially reasonable efforts
to reform or amend any provision hereof to the extent it is reasonably
determined that such provision would or could reasonably be expected to cause
Consultant to incur any additional tax or interest under Section 409A to try to
comply with the requirements of Section 409A through good faith modifications,
in any case, to the minimum extent reasonably appropriate to conform with such
requirements; provided, that any such modification shall not increase the cost
or liability to the Company.  To the extent that any provision hereof is
modified in order to comply with Section 409A, such modification shall be made
in good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Company and Consultant of the
applicable provision without violating the provisions of Section 409A. 
Notwithstanding the foregoing provisions of this Section 19, Consultant is
responsible for any and all taxes (including any taxes imposed under
Section 409A) associated with any payments under this Agreement.  For purposes
of Section 409A, each payment or amount due under this Agreement shall be
considered a separate payment.  All taxable reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with
Section 409A including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses available for reimbursement, or the
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.  Notwithstanding any other
provision of this Agreement, if (a) any payment pursuant to this Agreement is
conditioned upon the execution and delivery by Consultant of a release of
claims, and if (b) the period beginning with the earliest date the release could
be delivered to the Company by Consultant and ending with the latest date the
release could become irrevocable after execution and delivery by Consultant
begins in one calendar year and ends in a later calendar year, then such payment
shall be made no earlier than the first business day of such later calendar
year.

 

20.                               Headings and Construction.  The section
headings contained herein are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.  Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any Party, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by each of the Parties and shall be
construed and

 

13

--------------------------------------------------------------------------------


 

interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the Parties.

 

21.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original for all purposes but
which, together, shall constitute one and the same instrument.

 

(signature page follows)

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 

COMPANY:

 

CONSULTANT:

 

 

 

HUNTSMAN CORPORATION

 

 

 

 

 

 

By:

/s/ DAVID M. STRYKER

 

/s/ JON M. HUNTSMAN

 

Executive Vice President,

 

Jon M. Huntsman

 

General Counsel and Secretary

 

 

Date: December 19, 2017

 

Date: December 19, 2017

 

Signature Page to Separation and Consulting Agreement

 

15

--------------------------------------------------------------------------------